Beck, P. J.
Coleman and others brought a petition seeking to have reformed, on the ground of mutual mistake, a consent decree which was procured by them, and by which, as construed by this court, they lost a special lien which it is alleged they had acquired under a prior judgment on certain designated lots of land. This litigation has appeared in this court several times. It is alleged that when the consent decree was taken, “owing to the inadvertence, oversight, and neglect of the scrivener at the time said consent decree was drafted, it fails to speak the true intention of the parties thereto, and the omission and failure to incorporate in said consent decree all the agreement as hereinabove set forth was a mutual inadvertence, oversight, and mistake of all the parties to said consent decree at the time it was drafted and signed.” This decree did not have the effect of preserving for the plaintiffs, as they thought that it did, the special lien referred to, as was ruled by this court *468subsequently. The attorney for the plaintiffs in the present suit was ono of the attorneys signing the consent decree. To the petition to reform the decree a general demurrer was filed, and this was sustained by the court and the case dismissed. In view of the prior decisions of this court when various phases of this litigation were here for review, and in view of the circumstances under which this consent decree was taken, the same should not be set aside upon the allegation in the petition showing “inadvertence, oversight, and neglect” of the parties preparing that consent decree, one of whom was the attorney for the plaintiffs; and the court did not err in sustaining the demurrer.

Judgment affirmed.


All the Justices concur.

Russell, C. J., concurs in the result.